DETAILED ACTION
This Office Action is in response to communications filed on 5/28/2021, in which claims 1-3 and 8-9, 11 and 18-20 are amended and claims 7 and 17 are cancelled. Claims 1-6, 8-16 and 18-20 are currently pending.
After a thorough search and examination of the present application, and in light of the following:
the prior art made of record;
Examiner’s Amendment made on 7/7/2021.
Claims 1-6, 8-16 and 18-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Specification, filed 5/28/2021, with respect to Specification have been fully considered and are persuasive.  The Specification objections of 3/02/2021 have been withdrawn. 
Applicant’s arguments, see Amended Claims, filed 5/28/2021, with respect to claim objections have been fully considered and are persuasive.  The claim objections of 3/ have been withdrawn.
Applicant’s arguments, see Amended Claims, filed 5/28/2021, with respect to the 112(b) rejections of claims 7-9 have been fully considered and are persuasive.  The 112(b) claim rejections to 7-9 of 3/ have been withdrawn. Regarding 112(b) rejections to claims 11-19 after contacting the Attorney of record (Reg. No. 54,513) obtaining permission to perform 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or
additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the
payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with
Attorney Gennadiy Vinokur (Reg. No. 54,513) on 7/7/2021 confirming change of language in claim 11 to remove indefinite language “at least some steps of” in the preamble to overcome the 112(b) rejection. Independent claim 11 is amended.
The application has been amended as follows:
Please amend claim 11 as follows:

11.	(Currently Amended) A computer-based method, wherein the method uses a processor coupled with stored instructions implementing the method, wherein the instructions, when executed by the processor carry out 
receiving ground truth labels of input to [[the]] a neural network; 
solving a double layer optimization problem includes minimizing a difference between an output of the neural network processing the input to the neural network and the ground truth labels of the input to the neural network to produce parameters of the neural network, wherein the minimizing the difference is [[the]] a first layer of the double layer optimization problem that is subject to minimizing a distance between a non-negative output vector of each layer and a corresponding input vector to each layer forming [[the]] a second layer of the double layer optimization problem, wherein the input vector of a current layer is a linear transformation of the non-negative output vector of [[the]] a previous layer, wherein the double layer optimization problem is 

    PNG
    media_image1.png
    42
    167
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    65
    450
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    210
    641
    media_image3.png
    Greyscale


Reason For Allowance
The following is a statement of reason for the indication of allowable subject matter:
In the Examiner’s Office Action mailed on 3/02/2021, examiner indicated claims 8-9 and 18-19 as potential allowable subject matter.
In the response filed on 5/28/2021, the applicant amended independent claims 1, 11 and 20 to incorporate the features of claims 7 and 17, respectively, which are indicated to be allowable.
 
The amended independent claim 1 incorporates limitations from claim 7.
The cited prior arts do not teach or fairly suggest the following limitations: 
“a processor to solve a double layer optimization problem to produce parameters of the neural network, wherein the double layer optimization problem includes an optimization of a first layer subject to an optimization of a second layer, wherein the optimization of the first layer minimizes a difference between an output of the neural network processing the input and the labels of the input to the neural network, wherein the optimization of the second layer minimizes a distance between a non-negative output vector of each layer and a corresponding input vector to each layer, wherein the input vector of a current layer is a linear transformation of the non-negative output vector of [[the]] a previous layer, wherein the double layer optimization problem is 

    PNG
    media_image1.png
    42
    167
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    65
    450
    media_image2.png
    Greyscale


    PNG
    media_image4.png
    210
    641
    media_image4.png
    Greyscale

Among the closest prior art of the record:
Liu et al. (US 20160307565 A1, hereinafter Liu) discloses a deep neural network (DNN), specifically a Deep Neural Support Vector Machine (DNSVM), that be trained using two algorithms and that can be optimized using stochastic backpropagation and further optimization using a top layer to solve convex problems. However, Lin does not disclose the defined double layer optimization problem and non-negative output vectors of each layer.
Hershey et al. (US 20160034910 A1, hereinafter Hershey) discloses a neural network transforming signals and applied to non-negative matrix factorization to obtain a non-negative neural network architecture trained in a backpropagation style update. However, Hershey does not disclose the defined double layer optimization problem.
Bishop (“Training with Noise is Equivalent to Tikhonov Regularization”) discloses training a feedforward neural network using regularization to improve generalization performance and defining common choice error functions such as sum-of-squares error. However, Bishop does not disclose the double layer optimization problem as defined subject to its respective constraints.
Besides, the cited prior arts do not teach or fairly suggest the above limitations in combination with other limitations in the independent claims respectively.
After a search and a thorough examination of the present application in light of the prior art, claims 1-6, 8-16 and 18-20 are allowed.

In the examiner’s amendment, the amended independent claim 11 incorporates limitations from claim 17.  
The cited prior arts do not teach or fairly suggest the following limitations: 
“solving a double layer optimization problem includes minimizing a difference between an output of the neural network processing the input to the neural network and the ground truth labels of the input to the neural network to produce parameters of the neural network, wherein the minimizing the difference is [[the]] a first layer of the double layer optimization problem that is subject to minimizing a distance between a non-negative output vector of each layer and a corresponding input vector to each layer forming [[the]] a second layer of the double layer optimization problem, wherein the input vector of a current layer is a linear transformation of the non-negative output vector of [[the]] a previous layer, wherein the double layer optimization problem is 

    PNG
    media_image1.png
    42
    167
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    65
    450
    media_image2.png
    Greyscale


    PNG
    media_image4.png
    210
    641
    media_image4.png
    Greyscale

Among the closest prior art of the record:
Liu et al. (US 20160307565 A1, hereinafter Liu) discloses a deep neural network (DNN), specifically a Deep Neural Support Vector Machine (DNSVM), that be trained using two algorithms and that can be optimized using stochastic backpropagation and further optimization using a top layer to solve convex problems. However, Lin does not disclose the defined double layer optimization problem and non-negative output vectors of each layer.
Hershey et al. (US 20160034910 A1, hereinafter Hershey) discloses a neural network transforming signals and applied to non-negative matrix factorization to obtain a non-negative neural network architecture trained in a backpropagation style update. However, Hershey does not disclose the defined double layer optimization problem.
Bishop (“Training with Noise is Equivalent to Tikhonov Regularization”) discloses training a feedforward neural network using regularization to improve generalization performance and defining common choice error functions such as sum-of-squares error. However, Bishop does not disclose the double layer optimization problem as defined subject to its respective constraints.
Besides, the cited prior arts do not teach or fairly suggest the above limitations in combination with other limitations in the independent claims respectively.
The amended independent claim 20 is analogous to claims 7 and 11 only differing in embodiment of a non-transitory computer readable storage medium.
Besides, the cited prior arts do not teach or fairly suggest the above limitations in combination with other limitations in the independent claims respectively.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON W CHEUNG whose telephone number is (571)272-9930.  The examiner can normally be reached on 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LWC/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124